In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00098-CV
______________________________


 
              IN THE MATTER OF THE MARRIAGE OF JENNIFER NOEL CHARMAN       
         AND MICHAEL BRIAN CHARMAN AND IN THE INTEREST OF 
TAYLOR VICTORIA CHARMAN, GRANT MICHAEL CHARMAN, 
AND ASHLEY JULIA CHARMAN, CHILDREN
 


                                              

On Appeal from the County Court at Law
Lamar County, Texas
Trial Court No. 68479


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Michael Brian Charman has filed a motion asking this Court to dismiss his appeal.  Pursuant
to Tex. R. App. P. 42.1(a)(1), we grant the motion.
            We dismiss the appeal.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          November 17, 2003
Date Decided:             November 18, 2003